Case 1:16-cv-00671-RM-NRN Document 282 Filed 03/01/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 16-cv-00671-RM-NRN

  Consolidated with Civil Case No. 17-cv-01602-RM-NRN for Settlement Approval

  ISABEL VALVERDE;
  MARIA SONIA MICOL SIMON; and those similarly situated,

         Plaintiffs,

  v.

  XCLUSIVE STAFFING, INC., et al.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on attorneys Alexander Hood’s and David Seligman’s

  respective motion to withdraw as counsel for Plaintiff Simon (ECF Nos. 278, 279). Upon

  consideration of the motions and finding compliance with D.C.COLO.LAttyR 5(b) and good

  cause for the requested withdrawals, is it ORDERED

         (1) That the motions to withdraw (ECF Nos. 278, 279) are GRANTED, and Alexander

             Hood and David Seligman are hereby terminated as attorneys for Plaintiff Simon

             only;

         (2) That, as Plaintiff Simon now appears pro se, the Clerk shall add her contact

             information to the certificate of service, with her address as 1338 S. Crystal Way,

             Aurora, CO 80012, and phone number 720-609-3923 (ECF No. 274);

         (3) That the Clerk shall mail a copy of this Order to Plaintiff Simon at the above-

             referenced address. In addition, in this instance, the Clerk shall also mail a copy of
Case 1:16-cv-00671-RM-NRN Document 282 Filed 03/01/19 USDC Colorado Page 2 of 2




             this Order to Plaintiff Simon at the following address: Maria Simon c/o the Gathering

             Place, 1535 High Street, Denver, CO 80218;

         (4) That, pursuant to D.C.COLO.LCivR 5.1(c) and D.C.COLO.LAttyR 5(c), Plaintiff

             Simon is required to provide written notice to the court of any change of name,

             mailing address, or telephone number no later than five days after the change; and

         (5) That this case remains administratively closed, subject to reopening upon motion filed

             showing good cause.

         The Court recognizes that Plaintiff Simon has indicated she seeks new counsel.

  Nonetheless, as Plaintiff Simon currently proceeds pro se, the Court provides notice to Plaintiff

  Simon of the Federal Pro Se Clinic which provides free assistance to people representing

  themselves in the U.S. District Court for the District of Colorado. The Clinic cannot assist with

  criminal, bankruptcy, habeas, appeals, or any state cases. If Plaintiff Simon wishes to avail

  herself of this service, she may make an appointment by phone (303-380-8786) or online at

  www.cobar.org/cofederalproseclinic. The Clinic is located at: Alfred A. Arraj Courthouse (first

  floor), 901 19th Street, Denver, CO 80294. Walk-in appointments may also be available, but

  only on a space-available basis.

         SO ORDERED.

         DATED this 1st day of March, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   2
